MEMORANDUM OPINION
No. 04-04-00819-CV
IN RE Tomas PEREZ
Original Mandamus Proceeding (1)
Opinion by: 	Karen Angelini, Justice
Dissenting opinion:	Alma L. López, Chief Justice
Sitting:	Alma L. López, Chief Justice
		Karen Angelini, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	January 5, 2005
PETITION FOR WRIT OF MANDAMUS DENIED
	On November 18, 2004, relator filed a petition for writ of mandamus. This court has
determined that the relator is not entitled to the relief sought. Therefore, the petition is DENIED.
Tex. R. App. P. 52.8(a).
							Karen Angelini, Justice
1.  This proceeding arises out of Cause No. DC-00-331, styled In the Interest of Z.B.S., pending in the 229th
Judicial District Court, Duval County, Texas, the Honorable Alex W. Gabert presiding.